                 Case 1:19-cv-00084-JRH-BKE Document 2 Filed 06/06/19 Page 1 of 2


AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                     Southern District of Georgia

                   Jacqueline Humphrey




                           Plaintijf(s)
                                                                           Civil Action No.
                               V.

        Augusta, GA Consolidated Government                                                         119-

                          Defenchnl(s)


                                               SUMMONS IN A CIVIL ACTION

Tr.. (Defendant
To,      r j s name and
                      jaddress), Augusta, GA Consolidated Government

                                      Augusta, GA 30901




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:           ,      ,   u    u
                                      Jacqueline Humphrey
                                      P.O. Box 811
                                      Evans, GA 30809




         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                               SCOTT L,POFF,CLERK
                                                                              CLERK OF COURT



Date; [fO/fJL Oi                                                                    ddAAr ^^Luu^
                                                                                        Signature ofClerk or Deputy ClerL.



                                                         strict
                  Case 1:19-cv-00084-JRH-BKE Document 2 Filed 06/06/19 Page 2 of 2


AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

  C V1 1 9 - 0 0 8 4
                    (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

          This summons for (name ofindividual and title, ifany)
was received by me on (date)


          D I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual's last known address; or

          □ 1 served the summons on (name ofindividual)                                                                        , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or


          □ I returned the summons unexecuted because                                                                               ; or

          O Other (specify):




           My fees are $                          for travel and $                   for services, for a total of $          o.OO


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server's signature




                                                                                        Printed name and title




                                                                                            Server's address



 Additional information regarding attempted service, etc:
